     Case 1:18-cv-01233-CAP-CMS Document 73 Filed 07/08/19 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                         )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )       CIVIL ACTION FILE NO.
                                        )       1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                     )
SERVICES LLC and NATIONAL               )
CONSUMER TELECOM &                      )
UTILITIES EXCHANGE, INC.,               )
                                        )
      Defendants.                       )

              PLAINTIFF’S MOTION TO STRIKE THE
       DECLARATION OF MERYL ROPER AND BRIEF IN SUPPORT

      Plaintiff Glenn Heagerty respectfully moves the Court to strike the

Declaration of Meryl Roper [Docket #71-1] on the grounds that it was filed with

the Reply Brief in Support of Defendant’s Motion for Summary Judgment (the

“Reply Brief”) in violation of Fed. R. Civ. P. 6(c)(2) and Local Rule 7.1A(1). In

support of this Motion, Mr. Heagerty respectfully shows the Court the following:

                           I.     STATEMENT OF FACTS

      The dispositive motion deadline in this case was May 13, 2019. On that day,

Defendants filed their Motion for Summary Judgment. Docket #53. In support of

that Motion, Defendants filed declarations from three witnesses: Celestina Gobin




                                       -1-
     Case 1:18-cv-01233-CAP-CMS Document 73 Filed 07/08/19 Page 2 of 4



[Docket #53-3], Lisa Willis [Docket #53-4] and Alan Moore [Docket #55].

Defendants did not file a declaration from Meryl Roper in support of their Motion.

      On June 18, Mr. Heagerty filed a timely opposition to Defendants’ Motion

for Summary Judgment. And, on July 3, Defendants filed the Reply Brief in

support of their Motion. With their Reply Brief, Defendants also submitted new

evidence, specifically the Declaration of Meryl Roper. See Docket #71-1. In her

Declaration, Ms. Roper contradicts and retracts material representations that she

made to Mr. Heagerty in a July 2016 email. At no time prior to the filing of Ms.

Roper’s Declaration was Mr. Heagerty aware that Ms. Roper intended to disavow

those representations.

      Defendants’ decision to file Ms. Roper’s Declaration with their Reply Brief

was surprising. The email that is the subject of Ms. Roper’s testimony was quoted

in and a basis for Mr. Heagerty’s Motion for Partial Summary Judgment. See Brief

in Support of Plaintiff’s Motion for Partial Summary Judgment [Docket #48-1], p.

24. That email was also attached to the Declaration that Mr. Heagerty submitted

in support of his Motion for Partial Summary Judgment as Exhibit B.           See

Declaration of Glenn Heagerty [Docket # 48-3], ¶ 2 and Exhibit 2.

      Thus, Defendants were on notice of Mr. Heagerty’s reliance on the

statements made in Ms. Roper’s email no later than May 13. However, rather than

file Ms. Roper’s Declaration with their response to Mr. Heagerty’s Motion for



                                       -2-
     Case 1:18-cv-01233-CAP-CMS Document 73 Filed 07/08/19 Page 3 of 4



Partial Summary Judgment, Defendants waited until they filed their Reply Brief

in support their Motion for Summary Judgment to file the Roper Declaration.

                II.    ARGUMENT AND CITATION OF AUTHORITIES

      This case presents a textbook example of violations of Fed. R. Civ. P. 6(c)(2)

and Local Rule 7.1A(a). Under Rule 6(c)(2), “[a]ny affidavit supporting a motion

must be served with the motion.”            Local Rule 7.1A(a) imposes the same

requirement. “If allegations of fact are relied upon, supporting affidavits must be

attached to the memorandum of law.”

      By filing Ms. Roper’s Declaration with their Reply Brief, Defendants

violated Fed. R. Civ. P. 6(c)(2) and Local Rule 7.1A(a). As a result and under the

precedents of this Court, Ms. Roper’s Declaration is untimely and should not be

considered in support of Defendants’ Motion for Summary Judgment. See, e.g.,

Carlisle v. National Commercial Services, Inc. No. 1:14-CV-515-TWT-LTW, 2015 U.S.

Dist. LEXIS 88186 at *2 (N.D. Ga. June 12, 2015) (refusing to consider untimely

declaration filed with reply brief); Jones v. Haristoy, Inc., No. 3:03-CV-121-JTC, 2004

U.S. Dist. LEXIS 33009 at *12, fn. 9 (N.D. Ga. October 8, 2004) (striking and refusing

to consider declarations filed with reply brief); Lewis v. Zilog, Inc., 908 F. Supp. 931,

959 (N.D. Ga. 1995) (finding that affidavits filed with reply brief were untimely

and sustaining objection to their admissibility).




                                          -3-
     Case 1:18-cv-01233-CAP-CMS Document 73 Filed 07/08/19 Page 4 of 4



                                    III.   CONCLUSION

      In light of the foregoing, Mr. Heagerty respectfully requests that his Motion

to Strike the Declaration of Meryl Roper be sustained.

      This 8th day of July, 2019.

 MCRAE BERTSCHI & COLE LLC                       /s/ Craig E. Bertschi
 Suite 200, 1350 Center Drive                    Craig E. Bertschi
 Dunwoody, Georgia 30338                         Georgia Bar No. 055739
                                                 ceb@mcraebertschi.com
 Counsel for Plaintiff                           678.999.1102

                                                 Charles J. Cole
                                                 Georgia Bar No. 176704
                                                 cjc@mcraebertschi.com
                                                 678.999.1105




                                           -4-
